Citation Nr: 0637258	
Decision Date: 12/01/06    Archive Date: 12/12/06	

DOCKET NO.  04-38 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center (VAMC), Oklahoma City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services in connection with private hospitalization 
at St. Mary's Regional Medical Center, Enid, Oklahoma, from 
September 1 to September 2, 2003.



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1970 to November 
1972.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an October 2004 decision by the VAMC in 
Oklahoma City, Oklahoma.


FINDINGS OF FACT

1.  On September 1, 2003, the veteran was hospitalized at the 
St. Mary's Regional Medical Center in Enid, Oklahoma, with an 
acute myocardial infarction.

2.  Service connection is in effect for post-traumatic stress 
disorder, rated as 70 percent disabling; and residuals of a 
foot injury, rated as noncompensably disabling.

3.  VA payment or reimbursement for the costs of the private 
medical care provided in September 2003 was not authorized 
prior to the veteran being admitted to the medical facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from hospitalization for a 
nonservice-connected disability on September 1, 2003, have 
not been met.  38 U.S.C.A. §§1725, 1728, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§17.120, 17.121, 17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duties to notify and assist claimants in the development of 
their claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
including any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VAMC provided VCAA notice by letter dated 
in October 2004.  Although the timing of the notice did not 
comply with the requirement that the notice must precede 
adjudication, this procedural defect is harmless because the 
record shows that the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim since 
he had the opportunity to submit additional argument and 
evidence.  For this reason, the Board finds the veteran has 
not been prejudiced by the timing of the VCAA notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006).

As the benefit sought is a one-time monetary benefit, it does 
not involve the grant of service connection, and therefore 
does not require the assignment of a disability rating or an 
effective date.  To this extent, the VCAA does not apply.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

There is no indication that there is any additional evidence 
to obtain or that there is any additional notice that should 
be provided, and the Board finds there has been a complete 
review of all the evidence without prejudice to the veteran.  
Again, any error in the sequence of events is not shown to 
have any effect on the case or to cause injury to the 
veteran.  Consequently, the Board concludes that any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); ATD. Corp. v. Lydall, Inc. 159 F. 3d. 534, 
549 (Fed. Cir. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks payment or reimbursement for emergency 
services for a nonservice-connected disability at a non-VA 
Medical facility on September 1, 2003.  He contends that his 
medical expenses should be paid by the VA because he called 
the VA on the phone on the day in question and asked them 
what he should do.  He states he was told he should call 911 
for an emergency.  He states that after being admitted to the 
private facility, the doctor told him it would be a week 
before his heart could even be checked to see what was wrong.  
He said that he knew that he could not stay there for 5 days 
or more and needed to reach the VAMC in Oklahoma City.  He 
therefore signed out and eventually got himself to the VAMC.  

The record shows that service connection is in effect for 
post-traumatic stress disorder, rated as 70 percent 
disabling, and for residuals of a foot injury rated as 
noncompensably disabling.

Records of the medical facility show that on September 1, 
2003, the veteran was having chest pains.  He went to a 
neighbor's and stayed there until 3 a.m.  He returned home 
and his pain was getting worse.  He called the VA Hospital 
and subsequently presented to the Emergency Room at St. 
Mary's Regional Medical Center.  He was given intravenous 
nitroglycerin, heparin, aspirin and beta blockers.  He became 
pain-free and was described as completely pain-free at 
admission.

The morning after admission he left from the intensive care 
unit against medical advice.  He was advised to resume his 
own medications.  He was described as well aware of his 
condition and it was indicated that he took full 
responsibility for "any events."






Analysis

Generally speaking, in order to be entitled to payment or 
reimbursement of medical expenses incurred in a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing:

(a) that care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a nonservice-connected disability associated with and 
held to be aggravating an adjudicated service-connected 
disability, or 

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from his service-
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. 
§ 17.47 (i) (formerly § 17.48 (j))(2000); and

(b) the services were rendered in a medical facility or of 
such a nature that delay would have been hazardous to his 
health; and

(c) no VA or other medical facilities were feasibly available 
and an attempt to use them before hand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise or practicable, or treatment had been 
or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2006); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The veteran does not satisfy the above criteria.  As the 
evidence of record shows, the hospitalization was not for a 
service-connected disability.  The evidence also does not 
reflect that the nonservice-connected disability was 
aggravating a service-connected disability.  Also, the 
veteran is not rated as permanently and totally disabled and 
was not participating in a rehabilitation program at the time 
of the care in question in September 2003.  Accordingly, 
there is no basis to establish entitlement to reimbursement 
under 38 C.F.R. § 17.120.

The Board also notes that payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
(West 2002) and 38 C.F.R. §§ 17.1000-1003 (2006).  
Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106-177.  The 
provisions of the Act became effective as of May 29, 2000.  
To be eligible for reimbursement under this authority, the 
veteran has to satisfy all of the following conditions:

(a) the emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) the claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent lay person would have reasonably expected the 
delay in seeking immediate medical attention would have been 
hazardous to his health (this standard would have been met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pains) that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention could result in 
placing the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part; 

(c) a VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent lay person; as 
an example, these conditions were presented by evidence 
establishing that the veteran was brought to the hospital in 
an ambulance and the ambulance personnel determined the 
nearest available for appropriate level of care was at a non-
VA Medical Center; 

(d) the claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized); 

(e) at the time the emergency treatment was furnished, the 
veteran was enrolled in the VA Health Care System and had 
received medical services under authority of 
38 U.S.C.A. Chapter 17, within the 24-month period preceding 
the furnishing of such emergency treatment; 

(f) the veteran is financially liable to the provider of 
emergency treatment for that treatment; 

(g) the veteran has no coverage under health plan contract 
for payment or reimbursement, in whole or part, for the 
emergency treatment (this condition could not be met if the 
veteran has coverage under a health plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health care contract, 
e.g., failure to submit a bill or medical records within the 
specified time limits, or failure to exhaust appeals with the 
denial of payment; 

(h) if the condition for emergency treatment was furnished 
was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and 
remedies recently available to the veteran or provider, 
against a third party for payment of such treatment and the 
veteran has no contractual or legal recourse against a third 
party that could reasonable be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; 

(i) the veteran is not eligible for reimbursement under 
38 C.F.R. § 1728 for the treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability.

See 38 C.F.R. § 17.1002 (2006).

In this case the veteran does not satisfy all of the criteria 
as required under 38 C.F.R. § 17.1002.  The Board notes that 
failure to meet any one condition cited above is fatal to the 
claim.  The VA Medical Center in Oklahoma City was available 
to provide treatment and the veteran could have been 
transferred there rather than leaving St. Mary's Regional 
Medical Center against medical advice.  The records at the 
private facility reflect that the veteran was stabilized in 
the intensive care unit of the facility on September 1, 2003.  
He became pain-free and was stable at that point.  The next 
morning he left from the intensive care unit "against medical 
advice."  He was in no acute distress and could have been 
transferred to VA for further treatment.  Accordingly, the 
Board finds that the condition of "emergency treatment" has 
not been met.  The Board does not reach the remaining 
conditions because failure to meet any one condition is fatal 
to the claim.

The Board finds that the veteran does not satisfy all of the 
enumerated criteria for reimbursement under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Therefore, 
the claim for payment or reimbursement for the cost of 
private emergency treatment on September 1 and 2, 2003, must 
be denied.


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on September 1 and September 2, 
2003, is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


